Name: 83/220/EEC: Commission Decision of 22 April 1983 amending Decision 81/10/EEC determining the regions from which Greece may not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-05-07

 Avis juridique important|31983D022083/220/EEC: Commission Decision of 22 April 1983 amending Decision 81/10/EEC determining the regions from which Greece may not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats Official Journal L 121 , 07/05/1983 P. 0028 - 0028*****COMMISSION DECISION of 22 April 1983 amending Decision 81/10/EEC determining the regions from which Greece may not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats (83/220/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 112 thereof, Whereas, since there is a buffer zone in the prefecture of Evros in which bovine animals, sheep and goats are vaccinated regularly against exotic-virus foot-and-mouth disease, the Commission, by Decision 81/10/EEC (1), determined the regions from which Greece might not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats; Whereas the Greek authorities have since then restricted and carefully demarcated the area in which such vaccinations are carried out; Whereas the Greek authorities have at the same time taken the necessary steps to ensure that animals vaccinated in the area under consideration are carefully identified; Whereas the Greek authorities prohibit the movement of bovine animals, swine, sheep or goats from the vaccination area to other parts of the department of Evros and to other parts of Greece, with the exception of animals taken under official supervision to the slaughterhouse 'Thraki SA' for immediate slaughter; whereas, in the latter case, slaughterings are authorized only at different times from slaughterings for intra-Community trade; Whereas the Greek authorities prohibit the use of the Community health mark on meat of animals from the vaccination area; Whereas no outbreak of exotic-virus foot-and-mouth disease has been detected in the department of Evros for over 12 months; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 81/10/EEC is hereby replaced by the following: 'Article 1 Greece shall not consign any bovine animal or swine or any fresh meat from bovine animals, swine, sheep or goats to other Member States from the area in the department of Evros bounded: - on the east by the Greek Turkish frontier, - on the west and the north by the main Feres/Orestias/Kastanies road, - on the south by the road Feres/Orestias but including the territory of the communes of Loutros and Monastiraki.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 April 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 33, 5. 2. 1981, p. 31.